 404DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Eastern Beef & Provision Co.andAmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica,AFL-CIO. Case 38-CA-1361June 11, 1975SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn January 29, 1974, the Board issued its Decisionand Order 1 in this proceeding finding, contrary totheAdministrativeLaw Judge, that Joseph andEdmund Zosky, the sons of Respondent's president,Albert Zosky, were agents of Respondent and thattheir conduct and knowledge of union activities werechargeable to Respondent. In the Board's view, thereversal of the Administrative Law Judge on theagency question went to the very heart of the issuesraised by the complaint and, accordingly, the Boarddeferred ruling on the unfair labor practice allega-tionsof the complaint in order to permit theAdministrative Law Judge to reevaluate the evidencein light of this finding.On March 29, 1974, Administrative Law JudgeSidney D. Goldberg issued the attached Supplemen-talDecision in this proceeding in which he reaf-firmed his conclusion that the complaint should bedismissed in its entirety. Thereafter, the GeneralCounsel filed exceptions to the Administrative LawJudge's Supplemental Decision and a supportingbrief and Respondent again filed a brief in opposi-tion to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached SupplementalDecision in light of theexceptions and briefs and has decided to affirm therulings, findings, and conclusions of the Administra-tiveLaw Judge and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.1208 NLRB 756.SUPPLEMENTALDECISIONSIDNEY D. GOLDBERG, Administrative Law Judge: OnAugust 10, 1972, I issued a decision in the above casedismissing the complaintin Coto.The dismissal of theallegations of the complaint concerning the discharge ofLeo Martin was based on the ground that the GeneralCounsel had failed to show, by a fair preponderance of theevidence, that Respondent had any knowledge of Martin'sorganizational activities at the time of,his discharge andthat, therefore, the discharge could not have been todiscourage his membership in, or activities on behalf of,theUnion. This finding, that Respondent had no knowl-edge of Martin's union activities, was based upon asupporting finding that neither Joseph Zosky nor EdmundZosky, the sons of President Albert Zosky, either or both ofwhom may have had some knowledge of Martin's views onthe subject of unionization, was -a supervisor or agent ofRespondent Company. It was in conversations betweenMartin and the two younger Zoskys that statements weremade which, according to the General Counsel and theCharging Party, constituted both knowledge to Respon-dent concerning Martin's protected activities and some ofthe interference, restraint, and coercion alleged in thecomplaint to have been committed by Respondent. Basedupon this same finding that neither Joseph nor EdmundZosky was a supervisor or agent of Respondent, nofindingswere made concerning whether these conversa-tions constituted interference, restraint, or coercion.The General Counsel filed broad exceptions to theDecision, including exceptions to the failure to find thatEdmund and Joseph Zosky were supervisors and theagents of the corporation, that their conduct was imputableto Respondent, and that their knowledge of Martin's unionviews and activities was that of Respondent. The Unionfiled similar exceptions. The Board, in its Decision andOrder issued January 29, 1974,1 found that both Josephand Edmund Zosky were agents of the Respondent andthat their conduct and knowledge of union activities werechargeable to the Respondent. It did not find that theywere supervisors. Accordingly, the Board remanded thiscase to me for reevaluation of the evidence and for myfindings in the light of the Board's determination on thispoint.IntroductionThe Board's Decision notes that the parties werepermitted to make a complete record on all issues duringthe hearing and that, therefore, no further hearing wasnecessary.As set forth in my Decision, Martin testified that, duringthe final week in December 1971, he and several otheremployees discussed the fact that their hours were beingcut and that their wage rates were unsatisfactory; that theydecided to join the Meat Cutters; and that Martinvolunteered to obtain blank cards for use in obtaining anelection.Martin further testified that on Friday, December31, he went to the union hall, signed an authorization card,and obtained a supply of blank cards; that during the218 NLRB No. 621208 NLRB 756. EASTERN BEEF & PROVISION CO.405weekend he obtained signatures on several of the cards;and that on Monday, January 3, he gave the Union asufficient number of signed cards to justify the filing ,of apetition for an election. It was at the close of this day thathe was discharged.In addition to the evidence relating to the discharge ofMartin, the record contains testimony concerning severalincidents in which, it is claimed, Albert Zosky, JosephZosky, and Edmund Zosky interrogated employees con-cerning their union activities and threatened to close theplant, thereby interfering with, restraining, or coercingemployees in violation of Section 8(a)(1) of the Act. Theincidents involving statements by Albert Zosky all oc-curred after he had actually learned about the unionactivities of Martin.z Since the Board's determination thatJoseph Zosky and Edmund Zosky were Respondent'sagentswas for the purpose of imputing to Respondentknowledge of Martin's union activities before his dischargeand making it responsible for their conduct, that determi-nation would have no effect on my findings concerningconduct by Albert Zosky after he admittedly knew aboutthose activities. The allegations of interference, restraint,and coercion by statements of Albert Zosky were dismissedon their merits and, since this disposition would not beaffected by the Board's determination that Joseph andEdmund Zosky were agents of Respondent, those dismiss-als are adhered to and will not be reevaluated herein.Interference, restraint, and coercionThe allegations of the complaint relating to interference,restraint, and coercion by Respondent, through Joseph andEdmund Zosky, are: (a) that Joseph Zosky "interrogated"employees at the plant, on January 3, 1972; (b) thatEdmund Zosky "interrogated" employees at the plant onJanuary 3 or 4, 1972; and (c) that on January 3, at theplant, Joseph Zosky "threatened to close the plant and layoff employees if the Union won the election."The record shows that the statements alleged toconstitute both the "interrogation" and the "threat" byJoseph Zosky occurred in the same conversation which hehad with Martin early in the day on January 3. It wasdescribed, in my Decision, as follows:There is evidence of a brief, very general conversa-tionbetweenMartin and Joseph Zosky in whichreference was made to a union. Martin testified thatJoseph Zosky came to him in the plant and asked himwhat he "thought about the union"; that he answeredthat he thought it was a good idea; that Zosky repliedthat "if the plant went union they would have to lay offone or two of the employees"; and that he respondedthat it would be "better for two or three people to makea living than four or five of us to starve to death."Zosky's version of the conversation, although heinsisted his recollection was vague, was that Martinsaid he was going to join, or try to join, the union; thathe asked why, and Martin answered that he "had toaAs noted in my Decision,a petition for an election was filed by theCharging Party on or about January 14, and an election was thereafter heldwhich the Union lost. It was in connectionwiththis representationproceeding that Albert Zosky is alleged to have made the statements inmake more money somehow." To this, Zosky testifiedhe said: "If that's what you want to do, then I guessthat's what you got to do."Joseph Zosky testified that he could not rememberthat date of this conversation but thought it might haveoccurred a week, or "maybe two weeks" before Martinwas discharged.Martin, however, fixed this conversa-tion as having occurred on January 3, at the time of themorning coffeebreak, and the General Counsel, in hisbrief, accepts it as the date.If the statement attributed by Martin to Joseph Zosky,an agent of Respondent, was made as Martin testified, itwould constitute a threat of loss of employment violative ofSection 8(a)(1) of the Act. In assessing the probability ofthe discussion having occurred as Martin testified, howev-er, it must be noted that there is no evidence that JosephZosky, Edmund Zosky, or Albert Zosky, prior to thisconversation, had seen or knew about union cards beingdistributed or signed.Moreover, there is nothing in therecord that would support an inference that any of themhad received any indication of organizational activity.Accordingly, there would be no probable basis for JosephZosky to put the question to Martin as Martin testified hedid.On the other hand, it was Martin who had veryrecently begun the union activity with his visit to the unionhallon the preceding Friday and his solicitation ofsignatures during the weekend. It seems likely, therefore,thatMartin was thinking about the Union on Mondaywhen he 'talked with Joseph Zosky. Based upon theprobabilities, and the demeanor of the witnesses whiletestifying, I find that the conversation between JosephZosky and Martin followed the lines described by Zoskyand that it was Martin who first referred to the Union.Zosky's "why?" to Martin's statement cannot be character-ized as coercive interrogation since it was no more, incontext, than a casual inquiry. Furthermore, when Martingave his need for money as his reason, Zosky respondedpermissively, as set forth in his testimony. Accordingly, Ifmd that the General Counsel has not proven thatRespondent, in this statement by Joseph Zosky, interferedwith, restrained, or coerced employees.The complaint also alleges that, at the plant on January 3or 4, 1973, Respondent, by Edmund Zosky, interrogatedemployees "concerning their own and/or other employees'union membership, activities and desires."Will Roy Singleton testified that he had a conversationwith Edmund Zosky in which Zosky asked him whether hehad signed a union card; that he answered "I don'tremember"; and that Zosky replied, "It would be best ifyou didn't because we don't want no union in here."Edmund Zosky denied that he had talked with Singletonabout the Union. On, both direct and cross-examination,Singleton fixed the date of this exchange as "in lateJanuary."The variance between "January 3 ' or 4," asalleged in the complaint, and "late January," as fixed bySingleton, is too great to justify a finding on this incidentquestion.The otherconductby Albert Zosky whichis claimed to constituteinterference,, restraint, and coercion was hisgrantof a wage increase toemployee Lutes on January 7, 1972, afterhe knew about the organizingactivity. 406DECISIONSOF NATIONALLABOR RELATIONS BOARDand still afford Respondent the adequate notice to which itwas entitled.3 In any event, as stated in my Decision,Singleton testified that he had been shot in the head andthat he had difficulty in remembering. In view of EdmundZosky's denial4 and the variance between pleading andproof, it must be concluded that the General Counsel hasfailed to establish, by a fair preponderance of the evidence,that Respondent committed the unfair labor practice asalleged in the complaint.Compton testified that "about the middle of January"Edmund Zosky asked him whether he was "trying to getinto anotherunion" and that he answered in the negative.He testified that the office clerk was present .5 Zoskytestified that he recalled no such discussion.Even if the query was addressed to Compton, who was amember of the Teamsters Local 627, and is interpreted asinterrogation concerning his activities on behalf of theAmalgamatedMeat Cutters or about organizationalactivities in general, the variance between the date set forthin the complaint and the date fixed by Compton is toogreat to justify a finding. Moreover, I doubt that it reachesthe level of coercive interrogation or that it would justifythe issuance of a remedial order.The discharge of Leo MartinBefore detailing and evaluating the evidence concerningthe events leading to Martin's discharge, it is necessary topoint out that the record shows beyond dispute that,whether Martin actually drank or was drunk on the job, hewas a heavy drinker away from the job. He admitted thathe never ate breakfast. It may reasonably be concluded,therefore, as a matter of judicial notice, that he must haveinevitablybrought to the job the aftereffects of hisdrinking. Several of his fellow employees, in addition toAlbert Zosky, testified to the strong odor of alcohol on hisbreath and to the tremor in his hands. Martin admitted3The General Counsel's motion, at the close of the entire case, toinclude Edmund Zosky with Albert and Joseph Zosky in the allegation ofpar. 4(c) of the complaint that Respondent `threatened to close the plantand lay off employees if the Union won the election" would be insufficient,even if grantednuns pro tune,to Justify a finding. The testimony of Singletonmakes no reference to plant closure, layoff of employees, or the election.4The General Counsel's statement, in his brief, that Singleton'stestimonywas corroborated by employees Compton and Morris isInaccurate as far as this incident is concerned. Compton testified to anindependent incident involving him and Edmund Zosky which is discussedbelow. Morns' testimony makes no reference toanystatement by EdmundZosky.5Betty Bierly, the office clerk, testified that "sometime earlier" she heardAlbert Zosky suggest that Respondent's third driver join the Teamstersbecause the other drivers were members of that union. She testified that,asidefrom this incident, she never heard Albert Zosky discuss unions Shewas not questioned specifically about the incident involving Compton andEdmund Zosky.6 The conflicts between the testimony of Albert Zosky and Martinconcerning the precise times of day when certain things occurred are, in myopinion, unimportant. Thus, whether it was at8_a.m., asMartin testified, orabout 9a.m., asAlbert Zosky testified, when Albert Zosky made hiscustomary survey to see that all the necessary elements of the plant werefunctioning, is unimportant. That this appearance by Zosky on the plantfloor was in the morning is important but there is no dispute on this point.Similarly, whether it was between 3:30 and 4:30 p.m. when Martin left theplant, as Albert Zosky testified, or it was between4 and4:30 p.m., as Martintestified, is also unimportant. That Martin left without stopping at the officeto see Zosky is important but this, also, is undisputedthat he had been warned, albeit with some other employ-ees,about the increased risk of injury from the sharpknives and power tools used in their work if their facultieswere dulled by liquor.This background, together with Martin's specific admis-sion that he had been drinking until after 11 p.m. the nightof Sunday, January 2, and that he had no breakfast beforereporting for work at 7 a.m. on Monday, January 3, mustbe kept in mind in evaluating the conflicting testimony ofAlbert Zosky and Leo Martin concerning the events ofJanuary 3.Albert Zosky testified that early in the day6 he noticedthatMartin's hands were trembling, that Martin had astrong odor of alcohol on his breath, and that his eyes werebloodshot. Zosky testified that he told Martin that he wasmaking mistakes in the work he was doing and remindedhim that some of his recent errors had cost the companymoney.? Albert Zosky also testified that he again observedMartin at his work at 1:30 or 2 p.m. and that he thoughtthat the odor of alcohol on Martin's breath was stronger.At this time, he testified, he told Martin to stop at theoffice and see him before leaving the plant. Martin testifiedthat,although Albert Zosky was near him in the plantmore than once that day, Zosky never spoke to him anddid not direct him to stop at the office on his way home.8Martin also testified that, as he passed the office on his wayout of the plant, he saw Albert Zosky seated at his desk butthat he did not stop.Albert Zosky was not certain, in his testimony, whetherhe had telephoned Martin's home or sent a messenger, butit is undisputed that Martin did receive the message to callZosky at the plant and Martin testified that he tried to doso.This undisputed effort by Zosky to have Martin talkwith him strongly supports Zosky's testimony that hedirectedMartin to stop and see him before leaving for theday-97Martin admitted having made some errors and Parks,a butcher whoworked beside him, testified that Martin made more mistakes than shouldhave been made by a man of his experience.8Albert Zosky testified twice: during the General Counsel's presentationwhen he was called as an adverse witness, and during the defense. On hisfirst appearance,he testified that in the morning he told Martin to see himbefore leaving that day and that, in the afternoon, he reminded Martin ofhis earlier direction.On defense,he testified as set forth above. It is notnecessary to determine which version is correct since I find that AlbertZosky directed Martin to see him before leaving for the day. Despite this, aswell as some other discrepancies in Zosky's testimony,consideration of histestimony as a whole, together with my observation of his demeanor as awitness, convincesme that, although he was excitable and sometimesdogmatic, he was trying to tell the truth as well as he could recall it. Martin'stestimony, on the other hand, that Albert Zosky never spoke to him that dayisinconsistent with the letter of dismissal,discussed below.Moreover,Martin's personal interest in the outcome of this case is obvious.On thesegrounds, and from my observation of his demeanor while testifying,I do notfind him to be a crediblewitness.9 I find additional corroboration for Albert Zosky's testimony on thispoint in the text of the letter of discharge, the final paragraph of whichreads: "If any questions you are to get in touch with me." If Zosky haddischargedMartin for his organizational activities,there would seem to beno purpose in his inviting Martin to put any questions to him and it wouldbe an unlikely invitation. On the other hand, Martin testified that Zosky,when he hired him, said he didn't really need hum and Martin also testifiedthat Zosky had warned him and other employees about drinking withoutdisciplining them. These earlier acts of indulgence,the conversation at thetime of Martin's hire, and the absence of disciplinary action following(Continued) EASTERN BEEF & PROVISION CO.The argument of the General Counsel and the ChargingParty: That Respondent had notice of Martin's organiza-tionalactivitiesbefore it discharged him, and that,therefore, his discharge constituted discrimination violativeof Section 8(a)(3) of the Act, is based on unacceptableposthocreasoning.The mere fact that Respondent dischargedMartinafterithad learned about his organizationalactivitiesdoes not compel the conclusion that it dischargedhimbecauseof those activities. Furthermore, it is so wellestablishedas torequire no citation of authority that anemployer's knowledge of organizational activity by anemployee does not give that employee immunity againstdiscipline for cause.10 The real question in all such cases iswhether the asserted reason for such discipline was only apretext and whether the real reason was the employee'sorganizationalactivity.Based uponthe record, and the demeanor of thewitnesseswhile testifying, I credit Albert Zosky's testimonythat he instructedMartin to stop and see him beforeleaving for the day" and I find that Martin's failure tofollow thatinstructionwas the real reason for thetermination of his employment.12 This being so, there isnothing inthis record- certainly no proof of unionanimus 13- that would justify an inference that Martin'sfailure to stop was only a pretext and that Respondent'sZosky'searlier warnings, all suggest thepossibility that the implication ofthismessage was that, if Martin called and gave assurancesof reform, hemight be reinstated. I do notdraw the inferencethat thiswas inZosky'smind - such inferencewould be speculative - but I do find that theexpressionm thispart ofthe letter of dismissalcorroboratesZosky'stestimonythathis purpose in instructing Martinto stopat the office was sothat be could talk to him.10 SeeSweetheart Plastics,Inc. etc.,209 NLRB 776 (1974).11Thedetermination that a witness is credible,withitsconsequentdeterminationthat anotherwitness whogave conflictingtestimony is notcredible, is difficultto rationalize. -This determination cannot be limited ordictated by mechanical computationof the number of internalcontradic-tions or inconsistencies in the testimonyof the creditedwitness and adeterminationof credibilityis sometimesjustified notwithstanding conflictswith other credited evidence. Having seen and heal d bothAlbert Zosky andLeo ]Martinand having considered the testimony,as a whole, of each of407real reason for discharging Martin was his organizationalactivities.Accordingly, I find that the General Counsel has failedto establish, by a fair preponderance of the evidence, thatRespondent discriminated against Martin to discourage hismembership in the Union. The allegation in the complaintthat it did so must, therefore, be dismissed.ConclusionIn accordance with the Board's Decision and Order, Ihave reexamined and reevaluated the evidence in this casein the light of the Board's finding that Joseph and EdmundZosky are agents of Respondent whose conduct andknowledge of union activities are chargeable to it. TheBoard's Decision and Order, and conclusions set forth inthis Supplemental Decision require that Conclusion of Law4 be changed to read as follows:"4.Albert Zosky, Joseph Zosky, and Edmund Zoskyare agents of respondent within the meaning of Section2(13) of the Act."but they do not require any change in the Order which Ihave heretoforerecommended.them, where they conflict I credit Zosky over Martin.12 I make this finding despite Albert Zosky's testimony that he laid offMartin "Because he was an alcoholic and he ruined merchandise for me,"While the record shows that these were the basic causes underlying Zosky'sproblem with Martin and, therefore,they were so stated by Zosky, I amconvinced, and find, that the immediate cause of Martin's termination washis failure to comply with Zosky's direction to stop at the office beforeleaving for the day. Accepting, as I do, Zosky's testimony as a whole, theconclusion is inescapable that these were the matters Zosky intended todiscuss withMartin. I do not fault Zosky for his failure to recognize thedistinction between basic and proximate causes.13Even if Martin's account of Joseph Zosky's comments earlier that daywere credited-and it is not-those comments would not indicate theanimus needed to justify an inference that Respondent's stated reason fordischarging Martin was only a pretext.